DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 08, 2021 and September 12, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,200,179. Although the claims at issue are not identical, they are not patentably distinct from each other because

Current Application
US 11,200,179
1. A system comprising:

 memory component; and

a processing device, operatively coupled to the memory component, the processing device to perform operations comprising:

identifying an L2P record mapping a logical block address to a physical address of a memory block on the memory component;



determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;

generating a token encoding the sequential assist value and a sub-region update count;




associating the token with the L2P record.
1. A system comprising:

a memory component; and

a processing device, operatively coupled to the memory component, the processing device to perform operations comprising:

receiving a plurality of logical-to-physical (L2P) records, wherein an L2P record of the plurality of L2P records maps a logical block address to a physical address of a memory block on the memory component;

determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;

generating a security token encoding the sequential assist value;
(claim 4) wherein the security token further comprises: an encoding of a sub-region update count.

associating the security token with the L2P record; and
2. The system of claim 1, wherein the operations further comprise:

responsive to receiving a request from a host system, transmitting the L2P record to the host system.
2. The system of claim 1, wherein the operations further comprise:

responsive to receiving a request from a host system, transmitting at least a subset of the plurality of L2P records to the host system, wherein the subset includes the L2P record.
3. The system of claim 1, wherein the token further comprises:

an encoding of a power-on reset count.
3. The system of claim 1, wherein the security token further comprises:

an encoding of a power-on reset count.
4. The system of claim 1, wherein generating the token further comprises:

concatenating a power-on reset count, the sub-region update count, and the sequential assist value.
(claim 1) generating a security token encoding the sequential assist value;
(claim 3) wherein the security token further comprises: an encoding of a power-on reset count.
(claim 4) wherein the security token further comprises: an encoding of a sub-region update count.
5. The system of claim 1, wherein the operations further comprise:

receiving, from a host system, a read command specifying the logical block address and the sequential assist value; and


reading, from the memory component, a plurality of memory blocks having consecutive physical addresses, wherein a number of the memory blocks is less than or equal to the sequential assist value.
5. The system of claim 1, wherein the operations further comprise:

receiving, from a host system, a read command specifying the logical block address, the physical address corresponding to the logical block address, and the sequential assist value; and

reading, from the memory component, a plurality of memory blocks having consecutive physical addresses, wherein a number of the memory blocks is less than or equal to the sequential assist value.
6. The system of claim 1, wherein the operations further comprise:
transmitting, to a host system, a message indicating a host performance boost (HPB) with sequential assist capability.
Claim 1

transmitting, to a host system, a message comprising a Universal Flash Storage (UFS) Protocol Information Unit (UPIU), wherein the UPIU indicates a host performance boost (HPB) with sequential assist capability.
7. The system of claim 1, wherein the memory component is a NAND type flash memory.
6. The system of claim 1, wherein the memory component is a NAND type flash memory.
8. A non-transitory computer-readable storage medium comprising executable instructions which, when executed by a processing device of a controller, cause the processing device to perform operations, comprising:

receiving an L2P record mapping a logical block address to a physical address of a memory block on a memory component managed by the controller;


determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;

generating a token encoding the sequential assist value and a power-on reset count; and




associating the token with the L2P record.
7. A non-transitory computer-readable storage medium comprising executable instructions which, when executed by a processing device of a controller, cause the processing device to perform operations, comprising:

receiving a plurality of logical-to-physical (L2P) records, wherein an L2P record of the plurality of L2P records maps a logical block address to a physical address of a memory block on a memory component managed by the controller;

determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;

generating a security token encoding the sequential assist value;
(claim 9) wherein the security token further comprises: an encoding of a power-on reset count.

associating the security token with the L2P record;
9. The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise:

responsive to receiving a request from a host system, transmitting the L2P record to the host system.
8. The non-transitory computer-readable storage medium of claim 7, wherein the operations further comprise:

responsive to receiving a request from a host system, transmitting at least a subset of the plurality of L2P records to the host system, wherein the subset includes the L2P record.
10. The non-transitory computer-readable storage medium of claim 8, wherein generating the token further comprises:

concatenating the power-on reset count, a sub-region update count, and the sequential assist value.
(claim 7) generating a security token encoding the sequential assist value;
(claim 9) wherein the security token further comprises: an encoding of a power-on reset count.
(claim 10) wherein the security token further comprises: an encoding of a sub-region update count.
11. The non-transitory computer-readable storage medium of claim 8, wherein the security token further comprises:

an encoding of a sub-region update count.
10. The non-transitory computer-readable storage medium of claim 7, wherein the security token further comprises:

an encoding of a sub-region update count.
12. The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise: 

receiving, from a host system, a read command specifying the logical block address and the sequential assist value; and


reading, from the memory component, a plurality memory blocks, wherein a number of the memory blocks is less than or equal to the sequential assist value.
Claim 7



receiving, from a host system, a read command specifying the logical block address, the physical address corresponding to the logical block address, and the sequential assist value; and

reading, from the memory component, a plurality memory blocks having consecutive physical addresses, wherein a number of the memory blocks is less than or equal to the sequential assist value.
13. The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise:

transmitting, to a host system, a response indicating a host performance boost (HPB) with sequential assist capability.
11. The non-transitory computer-readable storage medium of claim 7, wherein the operations further comprise:

transmitting, to a host system, a response comprising a Universal Flash Storage (UFS) Protocol Information Unit (UPIU), wherein the UPIU indicates a host performance boost (HPB) with sequential assist capability.
14. The non-transitory computer-readable storage medium of claim 8, wherein the memory component is a NAND type flash memory.
12. The non-transitory computer-readable storage medium of claim 7, wherein the memory component is a NAND type flash memory.
15. A method, comprising:




identifying, by a processing device, an L2P record mapping a logical block address to a physical address of a memory block on the memory component;



determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;

generating a token encoding the sequential assist value and a sub-region update count;




associating the token with the L2P record.
1. A system comprising: a memory component; and a processing device, operatively coupled to the memory component, the processing device to perform operations comprising:

receiving a plurality of logical-to-physical (L2P) records, wherein an L2P record of the plurality of L2P records maps a logical block address to a physical address of a memory block on the memory component;

determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;

generating a security token encoding the sequential assist value;
(claim 4) wherein the security token further comprises: an encoding of a sub-region update count.

associating the security token with the L2P record; and
16. The method of claim 15, further comprising:


responsive to receiving a request from a host system, transmitting the L2P record to the host system.
2. The system of claim 1, wherein the operations further comprise:

responsive to receiving a request from a host system, transmitting at least a subset of the plurality of L2P records to the host system, wherein the subset includes the L2P record.
17. The method of claim 15, wherein the token further comprises:

an encoding of a power-on reset count.
3. The system of claim 1, wherein the security token further comprises:

an encoding of a power-on reset count.
18. The method of claim 15, further comprising:


receiving, from a host system, a read command specifying the logical block address and the sequential assist value; and


reading, from the memory component, a plurality of memory blocks having consecutive physical addresses, wherein a number of the memory blocks is less than or equal to the sequential assist value.
5. The system of claim 1, wherein the operations further comprise:

receiving, from a host system, a read command specifying the logical block address, the physical address corresponding to the logical block address, and the sequential assist value; and

reading, from the memory component, a plurality of memory blocks having consecutive physical addresses, wherein a number of the memory blocks is less than or equal to the sequential assist value.
19. The method of claim 15, further comprising: 

transmitting, to a host system, a message indicating a host performance boost (HPB) with sequential assist capability.
Claim 1

transmitting, to a host system, a message comprising a Universal Flash Storage (UFS) Protocol Information Unit (UPIU), wherein the UPIU indicates a host performance boost (HPB) with sequential assist capability.
20. The method of claim 15, wherein the memory component is a NAND type flash memory.
6. The system of claim 1, wherein the memory component is a NAND type flash memory.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzly et al. (US 2019/0065387) (hereinafter Duzly) (published February 28, 2019) in view of KONDO et al. (US 2015/0074329) (hereinafter Kondo) (published March 12, 2015), Ma et al. (US 2007/0283428) (hereinafter Ma) (published December 06, 2007), and MOUSSEAU et al. (US 2019/0012358) (hereinafter Mousseau) (published January 10, 2019).
Regarding Claims 1 and 15, taking claim 1 as exemplary, Duzly discloses a system comprising: a memory component; and a processing device, operatively coupled to the memory component, the processing device to perform operations comprising:
“Referring to FIG. 1A, non-volatile storage system 100 includes a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory die 104” (Duzly [0040])

identifying an L2P record mapping a logical block address to a physical address of a memory block on the memory component;
“As discussed above, the logical-to-physical address table is often stored in the non-volatile memory 104, and, depending on its size, all or a part of the logical-to-physical address table is stored in volatile memory (e.g., RAM 116) in the memory system 100” (Duzly [0056])

determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;
“As shown in FIG. 6, the end result of the writing is that there is one block with one logical address set (i.e., physical location 3 stores the data in logical addresses 0-4), and there are three sequential runs of logical addresses (i.e., physical addresses 18-23 store the data in logical addresses 40-64, physical addresses 33-36 store the data in logical addresses 4-20, and physical addresses 53-57 store the data in logical addresses 20-40). As such, the compressed database representing the entire logical-to-physical address table can be represented by database having four entries, as shown in the short description in FIG. 6” (Duzly [0063] see fig. 6, the “length” would be the sequential assist value)

But does not explicitly state generating a security token encoding the sequential assist value and a sub-region update count; and associating the security token with the L2P record.
Kondo discloses encoding the sequential assist value;
“The encryption circuit 2301 encrypts an L2P table entry supplied from the device controller 200, and outputs the encrypted entry to the L2P table 211” (Kondo [0253] the sequential assist value is part of the L2P entry as described in Duzly that is being encrypted)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the encryption of the L2P table entry in Kondo with Duzly to yield the predictable results of providing more security to the address translation in the storage.
Ma discloses a sub-region update count
“Erase count field 716 records the number of times a block is erased throughout the service life of the flash memory device. Erase count field 716 stores three bytes, and can record 16 million block erase operations” (Ma [0089] the erase count of a block(sub-region) indicates the number of updates it has gone through in flash memory as the block has to be erased before new data can be written/updated into the block; and would be encrypted as part of the L2P entry)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the erase count of Ma with the combination of Duzly and Kondo to yield the predictable results of tracking the amount of wear in the flash memory block.
Mousseau discloses generating a security token and associating the security token with the L2P record.
“In other exemplary embodiments a security token method can be used to associate the database record to a security token or authentication token and it's constantly rotating password readout value” (Mousseau [0164])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing using security tokens from the finite number of encryption/encoding scheme with a reason expectation of success to protect the data. Mousseau discloses the use of security tokens as encryption/encoding scheme and having the token being associated with a record; when combined with the combination of Duzly, Kondo, and Ma, the combination would disclose the association of the encrypted/encoded L2P record with a security token.
Claim 15 has similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 2 and 16, Duzly further discloses wherein the operations further comprise: responsive to receiving a request from a host system, transmitting the L2P record to the host system.
“As discussed above, the logical-to-physical address table is often stored in the non-volatile memory 104, and, depending on its size, all or a part of the logical-to-physical address table is stored in volatile memory (e.g., RAM 116) in the memory system 100” (Duzly [0056])

Regarding Claims 7 and 20, Duzly further discloses wherein the memory component is a NAND type flash memory.
“Non-volatile memory die 104 may include any suitable non-volatile storage medium, including resistive random-access memory (ReRAM), magnetoresistive random-access memory (MRAM), phase-change memory (PCM), NAND flash memory cells and/or NOR flash memory cells” (Duzly [0043])


Claims 3, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzly (published February 28, 2019), Kondo (published March 12, 2015), Ma (published December 06, 2007), and Mousseau (published January 10, 2019) as applied to claims 1 and 15 above, and further in view of Lin (US 2016/0224089) (hereinafter Lin) (published August 04, 2016).
Regarding Claims 3 and 17, the combination of Duzly, Kondo, Ma, and Mousseau disclosed the system of claim 1 and method of claim 15, but does not explicitly state wherein the security token further comprises: an encoding of a power-on reset count.
Lin discloses wherein the security token further comprises: an encoding of a power-on reset count.
“The flash memory 180 further stores a record table TB1 arranged to record a reference power-off-reset count, wherein the controller device 160 is configured to increase the reference power-off-reset count by one every time that the data storage device 140 is powered off” (Lin [0022] the power off reset count would be the similar to the power on reset count as disclosed in the claims as they both count the number of time the device has been reset) 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the reset count of Lin with the combination of Duzly, Kondo, Ma, and Mousseau to yield the predictable results of being able to track the number of times the device has been power cycled.

Regarding Claim 4, the combination of Duzly, Kondo, Ma, and Mousseau disclosed the system of claim 1, but does not explicitly state wherein generating the token further comprises: concatenating a power-on reset count, the sub-region update count, and the sequential assist value.
However Duzly discloses sequential assist value
“As shown in FIG. 6, the end result of the writing is that there is one block with one logical address set (i.e., physical location 3 stores the data in logical addresses 0-4), and there are three sequential runs of logical addresses (i.e., physical addresses 18-23 store the data in logical addresses 40-64, physical addresses 33-36 store the data in logical addresses 4-20, and physical addresses 53-57 store the data in logical addresses 20-40). As such, the compressed database representing the entire logical-to-physical address table can be represented by database having four entries, as shown in the short description in FIG. 6” (Duzly [0063] see fig. 6, the “length” would be the sequential assist value)

Ma discloses a sub-region update count
“Erase count field 716 records the number of times a block is erased throughout the service life of the flash memory device. Erase count field 716 stores three bytes, and can record 16 million block erase operations” (Ma [0089] the erase count of a block(sub-region) indicates the number of updates it has gone through in flash memory as the block has to be erased before new data can be written/updated into the block; and would be encrypted as part of the L2P entry)

Lin discloses wherein generating the token further comprises: concatenating a power-on reset count, the sub-region update count, and the sequential assist value.
“The flash memory 180 further stores a record table TB1 arranged to record a reference power-off-reset count, wherein the controller device 160 is configured to increase the reference power-off-reset count by one every time that the data storage device 140 is powered off” (Lin [0022] the power off reset count would be the similar to the power on reset count as disclosed in the claims as they both count the number of time the device has been reset) 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the reset count of Lin with the sequential assist value and sub-region update count disclosed combination of Duzly, Kondo, Ma, and Mousseau to yield the predictable results of being able to track the number of times the device has been power cycled.

Claims 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzly (published February 28, 2019) in view of Kondo (published March 12, 2015), Lin (published August 04, 2016), and Mousseau (published January 10, 2019).
Regarding Claim 8, Duzly discloses a non-transitory computer-readable storage medium comprising executable instructions which, when executed by a processing device of a controller, cause the processing device to perform operations, comprising:
“Referring to FIG. 1A, non-volatile storage system 100 includes a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory die 104” (Duzly [0040])

receiving an L2P record mapping a logical block address to a physical address of a memory block on a memory component managed by the controller;
“As discussed above, the logical-to-physical address table is often stored in the non-volatile memory 104, and, depending on its size, all or a part of the logical-to-physical address table is stored in volatile memory (e.g., RAM 116) in the memory system 100” (Duzly [0056])

determining a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record;
“As shown in FIG. 6, the end result of the writing is that there is one block with one logical address set (i.e., physical location 3 stores the data in logical addresses 0-4), and there are three sequential runs of logical addresses (i.e., physical addresses 18-23 store the data in logical addresses 40-64, physical addresses 33-36 store the data in logical addresses 4-20, and physical addresses 53-57 store the data in logical addresses 20-40). As such, the compressed database representing the entire logical-to-physical address table can be represented by database having four entries, as shown in the short description in FIG. 6” (Duzly [0063] see fig. 6, the “length” would be the sequential assist value)

But does not explicitly state generating a security token encoding the sequential assist value and a power-on reset count; and associating the security token with the L2P record.
Kondo discloses encoding the sequential assist value;
“The encryption circuit 2301 encrypts an L2P table entry supplied from the device controller 200, and outputs the encrypted entry to the L2P table 211” (Kondo [0253] the sequential assist value is part of the L2P entry as described in Duzly that is being encrypted)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the encryption of the L2P table entry in Kondo with Duzly to yield the predictable results of providing more security to the address translation in the storage.
Lin discloses a power-on reset count
“The flash memory 180 further stores a record table TB1 arranged to record a reference power-off-reset count, wherein the controller device 160 is configured to increase the reference power-off-reset count by one every time that the data storage device 140 is powered off” (Lin [0022] the power off reset count would be the similar to the power on reset count as disclosed in the claims as they both count the number of time the device has been reset) 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the reset count of Lin with the sequential assist value disclosed combination of Duzly and Kondo to yield the predictable results of being able to track the number of times the device has been power cycled.
Mousseau discloses generating a security token and associating the security token with the L2P record.
“In other exemplary embodiments a security token method can be used to associate the database record to a security token or authentication token and it's constantly rotating password readout value” (Mousseau [0164])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing using security tokens from the finite number of encryption/encoding scheme with a reason expectation of success to protect the data. Mousseau discloses the use of security tokens as encryption/encoding scheme and having the token being associated with a record; when combined with the combination of Duzly, Kondo, and Lin, the combination would disclose the association of the encrypted/encoded L2P record with a security token.

Regarding Claim 9, Duzly further discloses wherein the operations further comprise: responsive to receiving a request from a host system, transmitting the L2P record to the host system.
“As discussed above, the logical-to-physical address table is often stored in the non-volatile memory 104, and, depending on its size, all or a part of the logical-to-physical address table is stored in volatile memory (e.g., RAM 116) in the memory system 100” (Duzly [0056])

Regarding Claim 14, Duzly further discloses wherein the memory component is a NAND type flash memory.
“Non-volatile memory die 104 may include any suitable non-volatile storage medium, including resistive random-access memory (ReRAM), magnetoresistive random-access memory (MRAM), phase-change memory (PCM), NAND flash memory cells and/or NOR flash memory cells” (Duzly [0043])

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzly (published February 28, 2019), Kondo (published March 12, 2015), Lin (published August 04, 2016), and Mousseau (published January 10, 2019) as applied to claim 8 above, and further in view of Ma (published December 06, 2007).
Regarding Claim 10, the combination of Duzly, Kondo, Lin, and Mousseau disclosed the medium of claim 8, but does not explicitly state wherein generating the token further comprises: concatenating a power-on reset count, the sub-region update count, and the sequential assist value.
However Duzly discloses sequential assist value
“As shown in FIG. 6, the end result of the writing is that there is one block with one logical address set (i.e., physical location 3 stores the data in logical addresses 0-4), and there are three sequential runs of logical addresses (i.e., physical addresses 18-23 store the data in logical addresses 40-64, physical addresses 33-36 store the data in logical addresses 4-20, and physical addresses 53-57 store the data in logical addresses 20-40). As such, the compressed database representing the entire logical-to-physical address table can be represented by database having four entries, as shown in the short description in FIG. 6” (Duzly [0063] see fig. 6, the “length” would be the sequential assist value)

Lin discloses a power-on reset count
“The flash memory 180 further stores a record table TB1 arranged to record a reference power-off-reset count, wherein the controller device 160 is configured to increase the reference power-off-reset count by one every time that the data storage device 140 is powered off” (Lin [0022] the power off reset count would be the similar to the power on reset count as disclosed in the claims as they both count the number of time the device has been reset)

Ma discloses wherein generating the token further comprises: concatenating a power-on reset count, the sub-region update count, and the sequential assist value.
“Erase count field 716 records the number of times a block is erased throughout the service life of the flash memory device. Erase count field 716 stores three bytes, and can record 16 million block erase operations” (Ma [0089] the erase count of a block(sub-region) indicates the number of updates it has gone through in flash memory as the block has to be erased before new data can be written/updated into the block; and would be encrypted as part of the L2P entry)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the erase count of Ma with the sequential assist value and power-on reset count disclosed combination of Duzly, Kondo, Lin, and Mousseau to yield the predictable results of tracking the amount of wear in the flash memory block.

Regarding Claim 11, the combination of Duzly, Kondo, Lin, and Mousseau disclosed the medium of claim 8, but does not explicitly state wherein the security token further comprises: an encoding of a sub-region update count.
Ma discloses wherein the security token further comprises: an encoding of a sub-region update count.
“Erase count field 716 records the number of times a block is erased throughout the service life of the flash memory device. Erase count field 716 stores three bytes, and can record 16 million block erase operations” (Ma [0089] the erase count of a block(sub-region) indicates the number of updates it has gone through in flash memory as the block has to be erased before new data can be written/updated into the block; and would be encrypted as part of the L2P entry)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the erase count of Ma with the combination of Duzly and Kondo to yield the predictable results of tracking the amount of wear in the flash memory block.
It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the erase count of Ma with the combination of Duzly, Kondo, Lin, and Mousseau to yield the predictable results of tracking the amount of wear in the flash memory block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                  

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136